Filed 12/11/13 P. v. Pettigrew CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B250545

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA353918)
         v.

JAJUAN PETTIGREW,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Anne
Harwood Egerton, Judge. Affirmed.


         Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.


                                                    ************
       Defendant Jajuan Pettigrew pled no contest to robbery and pled guilty to an assault
that occurred while he was incarcerated for the robbery. Defendant moved to have his
sentence corrected and the court amended the sentence in the manner requested by
defendant. Defendant now challenges the amended sentence. His counsel filed a brief
pursuant to People v. Wende (1979) 25 Cal. 3d 436 stating that no arguable issue exists.
We find no arguable issue and affirm.
                              FACTS AND PROCEDURE
       On February 4, 2009, defendant pled no contest to a charge of robbery (Pen. Code,
§ 211) and admitted personally using a firearm in the commission of that offense (Pen.
Code, § 12022.53, subd. (b)). On February 20, 2009, the court entered a judgment of
conviction and sentenced defendant to two years for second degree robbery and 10 years
for the firearm use enhancement.
       On March 5, 2009, while incarcerated defendant committed an assault (Pen. Code,
§ 245, subd. (a)(1)). Defendant entered a plea agreement. He pled guilty to the assault,
and the People struck a great bodily injury enhancement. The parties agreed that the
sentence was to be the low term of two years doubled for the prior robbery strike
conviction. In accordance with the plea, the court sentenced defendant to four years in
state prison.
       Defendant moved to have his sentence corrected. Defendant’s counsel argued that
the court must select a principal term and then sentence defendant to one-third the
midterm on the subordinate count. The People conceded error.
       The court resentenced defendant as follows: It selected the robbery as the
principal term. It ordered defendant to serve the low term of two years for the robbery. It
added 10 years for the firearm enhancement (§ 12022.53, subd. (b)). The court selected
the midterm of three years for the assault and ordered defendant to serve one-third the
midterm, which equals one year. The one year was then doubled for the robbery strike
prior. The total aggregate sentence for both cases was 14 years.



                                            2
       Defendant appealed. We sent defendant a letter indicating that his counsel filed a
brief identifying no issues and he may submit a supplemental brief within 30 days of our
letter. Defendant did not file a supplemental brief.
                                      DISCUSSION
       The court appointed counsel to represent defendant. Counsel filed a brief pursuant
to People v. Wende, supra, 25 Cal. 3d 436 identifying no issues. Defendant did not file a
supplemental brief. We have reviewed the entire record and find no arguable issue on
appeal and are satisfied that defendant’s attorney has fully complied with the
responsibilities of counsel. (Smith v. Robbins (2000) 528 U.S. 259, 278; see also People
v. Kelly (2006) 40 Cal. 4th 106, 111; People v. Wende, supra, at p. 441.)


                                     DISPOSITION
       The judgment is affirmed.




                                                 FLIER, J.




WE CONCUR:




       BIGELOW, P. J.




       GRIMES, J.




                                             3